Case 1:16-cv-02269-TWP-MJD Document 261 Filed 02/20/19 Page 1 of 3 PageID #: 7012



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  WESTFIELD INSURANCE COMPANY,                        )
                                                      )
                Plaintiff/Counter Defendant,          )
                                                      )
          vs.                                         )
                                                      )
  BELL AQUACULTURE, LLC and                           )
  TCFI BELL SPE III, LLC,                             )
                                                      )      Case No. 1:16-cv-02269-TWP-MJD
                Defendants/Counter-Plaintiff,         )
                                                      )
         vs.                                          )
                                                      )
  EARLY, CASSIDY & SCHILLING, INC.,                   )
                                                      )
                Third-Party Defendant.                )

    WESTFIELD’S APPENDIX IN SUPPORT OF ITS RESPONSE IN OPPOSITION TO
    BELL’S MOTION TO LIMIT EXPERT TESTIMONEY OF DR. ELIZABETH BUC,
                 CHARLES FRICKE, and RICHARD MARZOLA


         Plaintiff/Counter-Defendant, Westfield Insurance Company (“Westfield”), by counsel,

  hereby respectfully submits this Appendix of Exhibits in Support of its Response in Opposition to

  Bell’s Motion to Limit Expert Testimony of Dr. Elizabeth Buc, Charles Fricke, and Richard

  Marzola. Said Exhibits are being filed contemporaneous with its Brief.



         Exhibit 1      Charles Fricke’s Second Report dated July 31, 2018

         Exhibit 2      Excerpts from the deposition of Charles Fricke taken October 16, 2018

         Exhibit 3      Excerpts from the deposition of Richard Marzola taken January 17, 2019

         Exhibit 4      Excerpts from the deposition of Deborah Mann taken March 27, 2018
Case 1:16-cv-02269-TWP-MJD Document 261 Filed 02/20/19 Page 2 of 3 PageID #: 7013



  Dated: February 20, 2019

                                     Respectfully submitted,

                                     SMITH FISHER MAAS HOWARD & LLOYD,
                                     P.C.



                                     /s/ Rebecca J. Maas
                                     REBECCA J. MAAS, IN Bar #14090-49

                                     7209 North Shadeland Avenue
                                     Indianapolis Indiana 46250
                                     Telephone: (317) 578-1900
                                     E-mail: rmaas@smithfisher.com

                                            -and-

                                     SENAK KEEGAN              GLEASON    SMITH      &
                                     MICHAUD, LTD.



                                     /s/ Edward W. Gleason
                                     EDWARD W. GLEASON, IL Bar #6204438

                                     566 West Adams Street, Suite 750
                                     Chicago, Illinois 60661
                                     Telephone: (312) 214-1400
                                     E-mail: egleason@skgsmlaw.com

                                     Counsel for Plaintiff/Counter-Defendant, Westfield
                                     Insurance Company




                                        2
Case 1:16-cv-02269-TWP-MJD Document 261 Filed 02/20/19 Page 3 of 3 PageID #: 7014



                          CERTIFICATE OF FILING AND SERVICE

          I, Rebecca J. Maas, hereby certify that on February 6, 2019, a copy of the foregoing,
  “Westfield’s Appendix to its Response in Opposition to Bell’s Motion to Limit Expert
  Testimony of Elizabeth Buc, Charles Fricke and Richard Marzola” was filed electronically
  utilizing the Court’s electronic filing system. Notice of this filing will be sent to the following
  parties by operation of the Court’s electronic filing system, and parties may access this filing
  through the Court’s system:

  Angela P. Krahulik
  Jenny Buchheit
  ICE MILLER LLP
  One American Square, Suite 2900
  Indianapolis, IN 46282
  Angela.Krahulik@icemiller.com
  Jenny.Buchheit@icemiller.com
  Counsel for Defendant/Counter-Plaintiff, Bell Aquaculture, LLC

  Dustin R. DeNeal
  Kevin Morris Toner
  FAEGRE BAKER DANIELS LLC
  600 E. 96TH Street, Suite 600
  Indianapolis, IN 46240
  Dustin.Deneal@FaegreBD.com
  Counsel for Defendant, TCFI BELL SPE III, LLC

  Michael E. Brown
  Casey R. Stafford
  KIGHTLINGER & GRAY, LLP
  One Indiana Square, Suite 300
  211 North Pennsylvania Street
  Indianapolis, IN 46204
  (317) 638-4521
  mbrown@k-glaw.com
  cstafford@k-glaw.com
  Counsel for Third-Party Defendant, Early, Cassidy & Schilling, Inc.



                                                         /s/ Rebecca J. Maas
                                                               Rebecca J. Maas, IN Bar #14090-49




                                                  3
